DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restriction 
The restriction requirement of 12/22/2021 is withdrawn since Applicants voluntarily canceled non-elected Group II (claims 13-15). 
Current Status of 16/898,889
This Office Action is responsive to the amended claims of 07/05/2022, and to the applicant’s remarks of 07/05/2022. 
Claims 1-12 have been examined on the merits. Claim 1-12 are currently amended.
Priority
This application is divisional of 15/776,933, filed on 05/17/2018, which is a 371 of PCT/US2016/065504, filed on 12/08/2016, which claims priority to provisional application 62/265,885, filed on 12/10/2015. 
The full scope of instant claim 1 (especially “benzodioxyl” of R1) is not supported in the U.S. Provisional. Therefore, the effective filing date of the instant application is December 8 2016 (the instant application’s “International Filing Date”). 

Response to Arguments 
The Examiner acknowledges receipt of Applications’ claim amendments and Remarks of 07/05/2022. 
The Examiner has reviewed the claim amendments and Remarks of 07/05/2022. 
Applicants have amended claims 2-11 to replace “a” with “the” at the beginning of each claim, thus rendering moot the objection for claims 2-11 made in the previous Office Action (see paragraph 19). 
Although Applicants have not amended the claims to overcome the indefiniteness rejection for claims 1-12 in regard to “benzodioxyl”, the Examiner is withdrawing the rejection (see paragraphs 21 and 22 of the previous Office Action) due to Applicants’ persuasive traversal of 07/05/2022. The examiner withdraws the indefiniteness rejection for claims 1-12, since Applicants show on the record what “benzodioxyl” is and how it attaches to the moiety Ar1 (See Remarks page 9). 
Applicants have amended claim 12 by replacing “formula I” with “claim 1”, thus rendering moot the indefiniteness rejection for claim 12 (see paragraph 23 of the last Office Action). 
Applicants have filed a terminal disclaimer, filed on 07/05/2022 and approved on the same day, which overcomes the nonstatutory Double Patenting Rejection of former reference U.S. Pat. No. 10,717,708 and U.S. Pat. No. 11,186,544. Therefore, the Examiner withdraws the Double Patenting Rejections of the previous Office Action (see paragraphs 24-28). Furthermore, neither U.S. Pat. No. 10,717,708 nor U.S. Pat. No. 11,186,544 is/are a statutory double patent reference.

EXAMINER’S AMENDMENT
An examiner’s amendment to the records appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hong Liu, Applicants’ Representative, on 07/26/2022. 
In the claim 2, delete “hydrogen or” from R3, so after revision, this part of claim 2 will be:  -- R3 is 3.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-12 are allowable as written. 
There is no known prior art reference that teaches or anticipates the compound of formula I from the instant claim 1. 
The Examiner previously considered SONG (WO 2006/063113 A2 from the IDS filed on 09/10/2020) as a close art reference. 
The reference SONG teaches Example 136 (page 117), pictured below:

    PNG
    media_image1.png
    539
    689
    media_image1.png
    Greyscale
 .
The SONG compound partially maps to formula I of instant claim 1, wherein Ar1 is selected to by phenyl and is substituted with 1 substituent of halo and Ar2 is selected to be phenyl with no substituents.
However, SONG is a close art, and not a prior art reference, since the compound, above, has a partially unsaturated heterocycle where instant Ar3 should be and a bicyclic partially heteroaromatic ring where the 
    PNG
    media_image2.png
    156
    100
    media_image2.png
    Greyscale
 of instant claim 1 should be.
As clearly seen in instant claim 1, Ar3 can either be an aryl or heteroaryl but cannot be a heterocyclic (non-aromatic) ring.  Furthermore, 
    PNG
    media_image2.png
    156
    100
    media_image2.png
    Greyscale
 of instant claim 1 cannot be a bicycle as seen in SONG.  These two structural differences are two structural differences too many to amount to a viable obviousness rejection without running afoul of hindsight reasoning.
Furthermore, there is no known rationale (and no known prior art reference providing said rationale) that would permit modifying the teachings of SONG to arrive at the instant invention. 
A review of the instant application’s inventor/assignee/owner names within the “SEARCH 6” and “SEARCH 7” STN Search results did not retrieve any double patent references. 
Furthermore, a review of the instant application’s inventor/assignee/owner names within PALM and PE2E SEARCH Databases did not retrieve any double patent references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLIAN A HUTTER whose telephone number is (571)272-6323. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GILLIAN A HUTTER/Examiner, Art Unit 1625               



/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625